                       Case 1:19-cv-02216-DAB Document 22
                                                       18 Filed 04/15/19
                                                                04/09/19 Page 1 of 3




                                                  THE CITY OF NEW YORK
      ZACHARY W. CARTER                          LAW DEPARTMENT                                          ANDREA B. FELLER
      Corporation Counsel                            100 CHURCH STREET                                           Senior Counsel
                                                     NEW YORK, NY 10007                     Commercial and Real Estate Litigation
                                                                                                          AFeller@law.nyc.gov
                                                                                                                  212-356-2565
                                                                                                            212-356-2088 (fax)



                                                                          April 9, 2019



             VIA ECF                                                               USDC SDNY
             Hon. Deborah A. Batts                                                 DOCUMENT
             United States District Court                                          ELECTRONICALLY FILED
             Southern District of New York                                         DOC #:
             40 Centre Street                                                      DATE FILED: 4/15/19
                                                                                               _______
             New York, New York 10007


                     Re:    McConnell Dorce v. City of New York, et al.
                            1:19-cv-02216 (DAB)

             Dear Judge Batts:

                    We represent defendant the City of New York (“City”) in the above-captioned matter, in
           which a summons and complaint was served on the City on March 26, 2019. For the reasons set
GRANTED. forth below, the City respectfully requests a 60-day enlargement of time, from April 15, 2019
/s/ DAB    until June 14, 2019, to answer or otherwise respond to the complaint. This is the City’s first
4/15/19    request  for an extension of time to respond to the complaint. In response to the City’s request for
           plaintiffs’ consent to the proposed enlargement of time, [plaintiffs’ counsel agreed to consent to a
Defendant 30-day enlargement until on or about May 15, 2019. ]
has until
May 15,             There are several reasons for seeking an enlargement of time of 60 days in this matter. In
2019 to    accordance   with this office’s obligations under Rule 11 of the Federal Rules of Civil Procedure,
answer or the City needs time to investigate the complex legal and factual allegations set forth in the
           complaint. The complaint, brought as a class action and seeking both monetary and injunctive
otherwise
           relief, asserts Constitutional claims implicating an entire body of law, specifically, the City’s
respond to
           modified in rem foreclosure law, NYC Administrative Code, Title 11, chapter 4, which the City
the
           has been utilizing since its adoption in 1996 and which has been applied to hundreds of
Complaint. properties. Federal claims include due process and just compensation clause violations;
             supplemental claims include violation of multiple state constitutional, state statutory, and NYC
          Case 1:19-cv-02216-DAB Document 22
                                          18 Filed 04/15/19
                                                   04/09/19 Page 2 of 3



Administrative Code provisions. The supplemental claims will require research into statutory and
legislative history.

       Each of the three plaintiffs alleges having been deprived of due process by foreclosure of
property pursuant to the law at issue and makes multiple specific allegations about actions that
allegedly resulted in such deprivation. Upon information and belief, two of the foreclosures
occurred within the past year, while the third foreclosure occurred as much as seven years ago.
The City needs time to adequately explore the facts of each of these instances of foreclosure, as
well as examine each of the actions leading to foreclosure that plaintiffs allege denied them due
process.

        In addition, according to the Court’s electronic file for this action, defendants
Neighborhood Restore Housing Development Fund Corporation and Maria Torres-Springer,
former Commissioner of the City’s Department of Housing Preservation and Development have
not been served with process as of this time. The requested enlargement of time would give
plaintiff time to serve the additional parties. Furthermore, if such service is made, time would be
necessary to allow this office to decide whether to offer representation to Ms. Torres-Springer, a
former City employee, and, assuming such a representation offer is made, would allow Ms.
Torres-Springer time to decide whether to accept such representation, which carries conditions,
or instead retain private counsel.

       Additionally, counsel for the City have several prior commitments involving deadlines in
other matters during the time period involved, limiting available time.

        Plaintiffs’ counsel, Matthew Berman of Valli Kane and Vagnini LLP, advised that he
could not agree to the full 60-day extension because one of the plaintiffs, Sherlivia Thomas-
Murchison, allegedly has been “dispossessed” and is now homeless. Unfortunate as that may be
if correct (and the City needs time, as noted, to explore the facts of all the plaintiffs’ situations),
inasmuch as plaintiffs are not seeking any form of emergency relief and, in any event, are not
seeking restoration of title to property, but rather money damages and an injunction against the
City’s foreclosure program, an additional 30-day extension to respond beyond the 30 days
plaintiffs agreed to would not seem to significantly affect the course of the litigation or Ms.
Thomas-Murchison’s status.

       For the reasons set forth herein, defendant City respectfully requests that its time to
answer or otherwise respond to the complaint be extended to June 14, 2019.




                                                  2
        Case 1:19-cv-02216-DAB Document 22
                                        18 Filed 04/15/19
                                                 04/09/19 Page 3 of 3




      Thank you for your consideration of this matter.



                                                         Respectfully submitted,

                                                            /s/

                                                         Andrea B. Feller
                                                         Assistant Corporation Counsel


cc:   Matthew Berman, Esq. (Via ECF)
                                                  SO ORDERED.




                                                  4/15/19




                                              3
